Zollars, J.
This case is the same as the case of Commons v. Commons, ante, p. 162, except that the appeal in that case was by the defendant below, and the appeal here is by the plaintiff below. As the judgment in that case has been reversed, there must be a reversal here also, in order that the case may be tried upon a correct theory.
Judgment reversed, at appellant’s costs, with instructions to the court below to grant a new trial, to grant leave to appellant to amend her complaint, and to proceed in accordance with this opinion.